Case 1:19-cv-01733-CFC-JLH Document 59 Filed 07/14/21 Page 1 of 8 PageID #: 850




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

 CAP-XX, LTD.,                  )
                                )
             Plaintiff and      )
             Counter-defendant, )
                                )
      v.                        )               C.A. No. 19-1733 (CFC) (JLH)
                                )
 MAXWELL TECHNOLOGIES, INC., )
                                )
             Defendant and      )
             Counter-claimant.  )

             PARTIES’ JOINT CLAIM CONSTRUCTION CHART

       Pursuant to §15 of the Court’s November 12, 2020 Scheduling Order (D.I.

 24) as last amended on July 12, 2021 (D.I. 58), Plaintiff CAP-XX, Ltd. and

 Defendant Maxwell Technologies, Inc. hereby file this joint claim construction

 chart. Attached Table 1 sets forth each party’s proposed constructions for disputed

 claim terms found in the asserted claims. of U.S. Patent Nos. 6,920,034 (the “’034

 patent”) and 7,382,600 (the “’600 patent”) (collectively, the “patents-in-suit”),

 filed herewith as Exhibits A and B, respectively. Attached Table 2 sets forth the

 parties’ agreed upon constructions for certain claim terms.
Case 1:19-cv-01733-CFC-JLH Document 59 Filed 07/14/21 Page 2 of 8 PageID #: 851




 Dated: July 14, 2021

 POTTER ANDERSON & CORROON                 MORRIS, NICHOLS, ARSHT & TUNNELL
 LLP                                       LLP

 By: /s/ Philip A. Rovner_________         By: /s/ Jeremy A. Tigan _________
     Philip A. Rovner (#3215)                  Jack B. Blumenfeld (#1014)
     Jonathan A Choa (#5319)                   Jeremy A. Tigan (#5239)
     Hercules Plaza                            1201 North Market Street
     P.O. Box 951                              P.O. Box 1347
     Wilmington, DE 19899                      Wilmington, DE 19899
     (302) 984-6000                            (302) 658-9200
     provner@potteranderson.com                jblumenfeld@morrisnichols.com
     jchoa@potteranderson.com                  jtigan@morrisnichols.com

 Attorneys for Plaintiff                   Attorneys for Defendant




                                       2
                    Case 1:19-cv-01733-CFC-JLH Document 59 Filed 07/14/21 Page 3 of 8 PageID #: 852




                                                      TABLE 1
                                     Claim Terms for Which There Is No Agreement

     Claim Term /       Claim Number(s)               Plaintiff’s Proposed                Defendant’s Proposed
        Phrase                                   Construction and Supporting          Construction and Supporting
                                                       Intrinsic Evidence                    Intrinsic Evidence
    “electrode(s)”      ‘034 patent, cls. 1,   A component capable of storing a     An electric conductor capable of
                        12, 13, 23, 32, 34,    charge when voltage is applied to    storing and/or transferring charge
                        40, 42, 51, and 61     the device or cell.
                                                                                    See e.g., ‘034 patent 1:13-20; 2:7-
                        ‘600 patent, cls. 1    See e.g., ‘034 patent, Abstract,     20; 17:55-57; 23:39-44
                        and 3-7                Figs. 2-6, 11A, 18, 19, and 21; 2:7-
                                               20; 17:19-25; 21:64-67; 22:15-18
                                               and 46-48; and 28:11-20.1
    “electrolyte”       ‘034 patent, cls. 1,   An ionically conducting liquid that A liquid medium in which the flow
                        13, 23, 34, 42, and    does not allow the transfer of an    of electric current takes place by
                        51                     electronic charge between            migration of ionic species
                                               opposing electrodes.
                        ‘600 patent, claim                                          See e.g., ‘034 patent 1:13-20; 1:53-
                        1                      See e.g., ‘034 patent, 20:38-54;     67; 20:16-18
                                               23:39-43; and 28:27-29.
    “device”            All Asserted Cls.      No construction necessary, as the    A component of or an entire piece
                                               preamble does not limit the scope    of equipment that performs a
                                               of the claim.                        specifically defined function


The patents-in-suit share the same specification, except for the cls. Hence, the parties’ citations to the specification
1


of the ‘034 patent also apply to ‘600 patent.

                                                               1
                 Case 1:19-cv-01733-CFC-JLH Document 59 Filed 07/14/21 Page 4 of 8 PageID #: 853




    Claim Term /      Claim Number(s)                Plaintiff’s Proposed                 Defendant’s Proposed
       Phrase                                  Construction and Supporting            Construction and Supporting
                                                      Intrinsic Evidence                     Intrinsic Evidence
                                             Alternatively, a structure for         See e.g., ‘034 patent 1:13-20; 2:30-
                                             storing a charge having at least the   39; 3:11-17; 3:51-64
                                             components and other elements
                                             recited in the body of the
                                             applicable claim.

                                             See e.g., ‘034 patent, Abstract,
                                             Figs. 2-6, 11A, 18, 19, and 21
    “charge storage   ‘034 patent, cls. 1,   No construction necessary, as the A component of or an entire piece of
    device” / “the    13, 23, 34, 42, and    preamble does not limit the scope of equipment that stores electrical
    device”           51                     the claim.                           charge2

                      ‘600 patent, claim     Alternatively, a structure for         See e.g., ‘034 patent 1:12-20; 2:30-
                      1                      storing a charge having at least the   39; 3:11-17; 3:51-63; 31:1-22; U.S.
                                             components and other elements          Patent No. 6,631,072 (“’072
                                             recited in the body of the             patent”), cls. 15, 19, 21
                                             applicable claim.
                                                                                    The preamble is limiting
                                             See e.g., ‘034 patent, Abstract,
                                             Figs. 2-6, 11A, 18, 19, and 21; 2:7-
                                             22; 16:27-42; 28:12-20.


2
 Defendant believes this term is indefinite, and will raise such issues with the Court at the appropriate time, if
necessary, after claim construction.

                                                             2
              Case 1:19-cv-01733-CFC-JLH Document 59 Filed 07/14/21 Page 5 of 8 PageID #: 854




 Claim Term /       Claim Number(s)               Plaintiff’s Proposed                    Defendant’s Proposed
    Phrase                                   Construction and Supporting             Construction and Supporting
                                                   Intrinsic Evidence                       Intrinsic Evidence
“charge storage 034 patent, cls. 1,        A structure for storing a charge        The structure associated with two
cell” / “cell(s)” / 13, 23, 34, 42, and    having at least two opposing            opposing electrodes and a separator
“the cell”          51                     electrodes with a separator between     between them that stores charge
                                           them.                                   (but does not include the
                    ‘600 patent, claim                                             receptacle/package containing the
                    3-5                    See e.g., ‘034 patent, Abstract,        cell or an electrolyte)2
                                           Figs. 2-6, 11A, 18, 19, and 21;
                                           2:30-39; 3:11-14; and 3:51-54.          See e.g., ‘034 patent 2:30-39; 3:11-
                                                                                   17; 3:51-64; 9:18-42; 10:50-11:6;
                                                                                   11:14-22; 13:51-14:4; 14:21-32;
                                                                                   20:16-18; 25:33-37; 25:61-62;
                                                                                   28:30-46; 29:63-30:5; ’072 patent,
                                                                                   cls. 15, 19, 21, 27, 42, 43, 49, 55

“a sealed           ‘034 patent, cls. 1,   No construction necessary.              A sealed package that is capable of
package for         13, 23, 34, 42, and                                            containing “the cell” and an
containing the      51                     Alternatively, the sealed package       “electrolyte”
cell and an                                contains the cell and an electrolyte.
[organic]           ‘600 patent, claim                                             See e.g., ‘034 patent 2:30-39; 3:51-
electrolyte” / “a   1                      See e.g., ‘034 patent, Abstract,        64
sealed package                             Figs. 5-11A and 18-21; 2:13-15;
for containing                             2:30-34; 2:62-64; 3:11-17; 17:34-
the electrodes,                            37; 22:66-23:17; 23:31-37; and
the separator                              25:26-28.
and an


                                                            3
                 Case 1:19-cv-01733-CFC-JLH Document 59 Filed 07/14/21 Page 6 of 8 PageID #: 855




 Claim Term /        Claim Number(s)              Plaintiff’s Proposed                 Defendant’s Proposed
    Phrase                                    Construction and Supporting           Construction and Supporting
                                                   Intrinsic Evidence                    Intrinsic Evidence
electrolyte”
“Figure of           ’034 patent, cls. 1,   No separate construction necessary. A quantity used to characterize the
Merit”               4-7, 13, 51, 54-57                                         performance of a device

                     ’600 patent, cls. 1,
                     2, 7
“maximum             ’034 patent, cls. 1-   The voltage at which the packaged     The highest potential operating
operating            3, 13-15,              cell is designed to operate under     voltage of “the cell”
voltage of the       23-25, 34-36, 42-      normal conditions in conjunction
cell”                44, 51-53              with the other components of the      See e.g., ‘034 patent 1:59-67; 2:30-
                                            device.                               39; 2:44-49; 22:43-54

                                            See e.g., ‘034 patent, Figs. 17 and
                                            20; 16:43-17:17; 22: 37-54; 1:62-
                                            67; and 26:20-30.
“maximum             ’600 patent, cls.      The voltage at which the device is    The highest potential operating
operating            11-13                  designed to operate under normal      voltage of “the device”
voltage of the                              conditions.
device”                                                                           See e.g., ‘034 patent 1:59-67; 2:30-
                                            See e.g., ‘034 patent, Figs. 17 and   39; 2:44-49; 22:43-54
                                            20; 16:43-17:17; 22: 37-54; 1:62-
                                            67; and 26:20-30.




                                                            4
            Case 1:19-cv-01733-CFC-JLH Document 59 Filed 07/14/21 Page 7 of 8 PageID #: 856




                                               TABLE 2
                                  Agreed Constructions for Claim Terms

    Claim Term / Phrase            Claim Number(s)                           Agreed Construction
about                            ‘034 patent, cls. 1, 4-7,   approximately
                                 and 42

                                 ‘600 patent, cls. 1 and
                                 2
volumetric Figure of Merit or    ‘034 patent, cls. 1, 4-8,   The volumetric figure of merit for the device is
FOM of the device                and 13                      determined by the following equation:

                                                             Volumetric FOM = E0/(vT0)

                                                             Where v is the volume of “the device”; T0 is a
                                                             characteristic response time defined as 1/f0; and E0 =
                                                             ½CV2; where C=-1/(2πf0Z″); f0 is the frequency at
                                                             which the impedance of the device has a phase
                                                             angle of -45°; Z″ is the value of the imaginary part
                                                             of the impedance at f0; and V is the rated voltage of
                                                             the device.

gravimetric Figure of Merit or   ‘034 patent, cls. 51,       The gravimetric figure of merit for the device is
FOM of the device                and 54-57                   determined by the following equation:

                                 ‘600 patent, cls. 1, 2, 7   Gravimetric FOM = E0/(mT0)

                                                             Where m is the mass of “the device”; T0 is a


                                                         5
          Case 1:19-cv-01733-CFC-JLH Document 59 Filed 07/14/21 Page 8 of 8 PageID #: 857




   Claim Term / Phrase        Claim Number(s)                           Agreed Construction
                                                        characteristic response time defined as 1/f0; and E0 =
                                                        ½CV2; where C=-1/(2πf0Z″); f0 is the frequency at
                                                        which the impedance of the device has a phase
                                                        angle of -45°; Z″ is the value of the imaginary part
                                                        of the impedance at f0; and V is the rated voltage of
                                                        the device.

gravimetric power maximum   ’034 patent, cls. 23, 26- The gravimetric power maximum of the device is
of the device               28, and 42                calculated by the following equation:

                                                        Pmax= V2/4Rm

                                                        Where V is the maximum operating voltage of the
                                                        device; R is the resistance determined from the
                                                        simple RC model of the device; and m is the mass of
                                                        the device.

volumetric power maximum    ’034 patent, claim 34       The volumetric power maximum of the device is
of the device                                           calculated by the following equation:

                                                        Pmax= V2/4Rv

                                                        Where V is the maximum operating voltage of the
                                                        device; R is the resistance determined from the
                                                        simple RC model of the device; and v is the volume
                                                        of the device



                                                    6
